     Case 2:19-cv-01316-JAM-EFB Document 8 Filed 05/12/20 Page 1 of 1

 1                                    UNITED STATES DISTRICT COURT

 2                         FOR THE EASTERN DISTRICT OF CALIFORNIA

 3

 4    LEON E. MORRIS,                                    No. 2:19-cv-1316-JAM-EFB P
 5                       Plaintiff,
 6           v.                                          ORDER
 7    DR. NANGALAMA, et al.,
 8                       Defendants.
 9

10          Plaintiff, a state prisoner proceeding pro se, has filed this civil rights action seeking relief

11   under 42 U.S.C. § 1983. The matter was referred to a United States Magistrate Judge pursuant to

12   28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

13          On March 10, 2020, the magistrate judge filed findings and recommendations herein

14   which were served on plaintiff and which contained notice to plaintiff that any objections to the

15   findings and recommendations were to be filed within fourteen days. Plaintiff has not filed

16   objections to the findings and recommendations.

17          The court has reviewed the file and finds the findings and recommendations to be

18   supported by the record and by the magistrate judge’s analysis. Accordingly, IT IS HEREBY

19   ORDERED that:

20          1. The findings and recommendations filed March 10, 2020, are adopted in full;

21          2. Plaintiff’s application to proceed in forma pauperis (ECF No. 2) is denied; and

22          3. This action is dismissed as duplicative.

23
     DATED: May 11, 2020
24                                                  /s/ John A. Mendez____________                _____
25                                                  UNITED STATES DISTRICT COURT JUDGE
26

27

28
                                                         1
